Citation Nr: 1426440	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for infectious hepatitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1965 to August 1967.  The Veteran had a period of active duty training (ACDUTRA) from December 22, 1963 to January 4, 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the claims for service connection for PTSD, tinnitus, and infectious hepatitis.
  
Although the Veteran's May 2010 claim specifically claimed only service connection for PTSD, another psychiatric disorder has been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (adjustment disorder), the Board has recharacterized the claim as reflected on the title page. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current disorder of tinnitus.

2.  The Veteran was exposed to loud noises (acoustic trauma) during service.
3.  Currently diagnosed tinnitus is not etiologically related to service.

4.  The Veteran had infectious hepatitis prior to entry into ACDUTRA on December 22, 1963.

5.  The Veteran's preexisting infectious hepatitis did not permanently increase in severity during ACDUTRA from December 22, 1963 to January 4, 1964.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for infectious hepatitis have not been met for any period of service.  38 U.S.C.A. §§ 101, 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must inform the claimant about the information and evidence necessary to substantiate the claim; inform the claimant about the information and evidence that the VA will seek to provide; and inform the claimant about the information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 
(1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A June 2010 VCAA notice letter substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In the same notice, the RO provided the information about the provisions for the effective date of a claim and for the degree of disability assignable. 

The Board also finds that all necessary assistance has been provided to the Veteran. The evidence of record indicates that VA acquired the Veteran's VA, private, service treatment records, and service personnel records to assist the Veteran with his claims.  Statements from the Veteran, his representative, and his wife have also been associated with the claims file.  

The Veteran was provided a VA audiological examination in February 2011 that addressed the claim for service connection for tinnitus.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the VA opinion and findings obtained in the report of the February 2011 examination are adequate, as the findings are predicated on a full reading of the medical records in the claims file.  The February 2011 report considered all of the pertinent evidence of record, to include service treatment records, post-service treatment records, statements of the Veteran regarding both in-service and post-service noise exposure, and provided a rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue for service connection for tinnitus has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for infectious hepatitis.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence, lay or medical, showing a diagnosis for any residuals associated with infectious hepatitis.  Further, as discussed in detail below, the Board finds that infectious hepatitis preexisted ACDUTRA and was not aggravated during a period of ACDUTRA.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for infectious hepatitis is required as there is no evidence indicating that the Veteran's has any residuals of the disorder or that hepatitis was incurred in or a result of ACDUTRA.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issues on appeal. The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of tinnitus and infectious hepatitis are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he has tinnitus that is attributable to in-service acoustic trauma.  The Veteran's representative's has stated that, but for the Veteran's time in the military, he would not have tinnitus.  See May 2014 Appellant's brief in Virtual VA.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran has a current disability of tinnitus.  During the February 2011 VA examination, the Veteran reported intermittent bilateral tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 312; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to acoustic trauma in service.  The Veteran has stated that he served as a boatswains mate in service.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS of boatswains mate have a high probability of exposure to hazardous noise. The Veteran has also reported that his station in service was located near guns that were fired during drills.  As lookout carrier, he was also exposed to propeller noise from aircrafts that were landing and taking off.  The Veteran also stated that hearing protection was not used in service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds that the Veteran's statements regarding exposure to acoustic trauma are credible as they are supported by the evidence of record and are consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Board next finds that the weight of the competent evidence demonstrates that the currently diagnosed tinnitus is not related to or caused by the in-service acoustic trauma.  During the February 2011 VA audiological examination, the Veteran described the in-service noise exposure (as noted above) and also reported that he worked as a tool setter at General Motors for 40 years after service with consistent use of hearing protection for the last 30 years of employment.  The Veteran also reported that he first noticed tinnitus symptoms in 1975 while employed at General Motors.  He stated that the tinnitus just started with no specific onset.  After conducting a hearing examination and reviewing the claims file, the VA examiner noted that service treatment records were silent for any complaints or treatment for tinnitus.  Further, the examiner noted that the Veteran reported the onset of tinnitus to be in 1975, eight years after service separation, and while employed in an environment with noise.  For these reasons, the VA examiner opined that tinnitus was not at least as likely as not related to in-service noise exposure.  

The Board finds that the February 2011 VA examination report and opinion adequately address the question of whether tinnitus was incurred in or related to service.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted an audiological examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical opinion of record; therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed tinnitus and service.  In his December 2010 and August 2011 statements, the Veteran reported that he has had tinnitus for "many years."  In the February 2011 VA examination report, the Veteran stated that tinnitus began in 1975.  While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, tinnitus is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Tinnitus is a medically complex disorder because of its multiple possible etiologies and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

The remaining evidence of record, to include post-service treatment records does not demonstrate that the Veteran's currently diagnosed tinnitus is related to service.  Service treatment records do not reflect complaints or a diagnosis for tinnitus.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current tinnitus and the loud noise exposure during service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Infectious Hepatitis

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6.  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

Additionally, the presumption of sound condition and aggravation do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

In the present case, the Veteran essentially contends that he developed infectious hepatitis during his period of ACDUTRA from December 22, 1963 to January 4, 1964.  The evidence of record reflects that the Veteran enlisted in the Navy Reserve in February 1963.  Alternatively, the Veteran maintains that infectious hepatitis preexisted ACDUTRA and was aggravated during ACDUTRA.  See May 2014 Appellant's brief in Virtual VA.  The Veteran does not contend, and the record does not otherwise reflect, that infectious hepatitis was caused or aggravated during other periods of active service; therefore, the Board will only focus on the ACDUTRA period from December 22, 1963 to January 4, 1964 for which a service connection theory has been asserted.

Upon review of the evidence of record, the Board finds that infectious hepatitis preexisted ACDUTRA service that began December 22, 1963.  38 U.S.C.A. § 1156; 38 C.F.R. § 3.306.  The Board notes that a medical evaluation immediately preceding ACDUTRA service is not of record.  A January 12, 1964 naval speedletter reflects that the Veteran sought treatment for leg pain and fatigue on December 30, 1963.  It was further noted that the Veteran was released on January 4, 1964 and sent home.  On January 11, 1964, the Veteran sought treatment from his family physician who diagnosed infectious hepatitis with jaundice.  The commanding officer who drafted the January 1964 naval speedletter sought guidance as to whether the Veteran's illness was to be treated as "Service Incurred."  

In a January 22, 1964 letter, the Third Naval District Commandant reported that there had been no cases of infectious hepatitis reported on the Veteran's ship (USS Randolph) as of January 22, 1964.  It was further noted that the incubation period for infectious hepatitis was from "2-6 weeks" and it was determined that the Veteran's illness was not to be treated as "Service Incurred."  The Board notes that "incubation period" is defined as "the interval between the receipt of infection and the onset of the consequent illness or the first symptoms of the illness."  See Dorland's Illustrated Medical Dictionary 1415 (32nd ed. 2012).  

Based on this evidence, the Board finds that because the incubation period for infectious hepatitis was noted to be two to six weeks, the earliest the Veteran could have contracted infectious hepatitis would have been December 17, 1963 (before ACDUTRA and two weeks prior to his first complaints of symptoms of leg pain and fatigue on December 30, 1963).  In other words, December 17, 1963 is the earliest date that the Veteran could have contracted infectious hepatitis, which the Board finds to be outside of his period of ACDUTRA.  Further, the January 22, 1964 letter from the Third Naval District Commandant also noted that there had been no other cases of infectious hepatitis reported on the USS Randolph as of January 22, 1964.  For these reasons, the Board finds that Veteran's infectious hepatitis preexisted ACDUTRA beginning on December 22, 1963.

The Board further finds that the evidence demonstrates that the Veteran's preexisting infectious hepatitis did not permanently increase in severity during ACDUTRA service, that is, was not "aggravated" by service.  In this regard, service treatment records reflect only one complaint of leg pain and fatigue on December 30, 1963.  Although leg pain and fatigue were potentially symptoms related to infectious hepatitis, these symptoms do not reflect that infectious hepatitis permanently increased in severity during ACDUTRA service.  In this regard, post-service treatment records do not demonstrate any residuals of infectious hepatitis.  A following service entrance examination report, conducted in August 1965 for the Veteran's two year period of active duty, reflects normal laboratory findings and no reference or diagnosis of hepatitis or any residuals therefrom.  An August 1965 report of medical history, completed by the Veteran at service entrance, reflects a notation of "hepatitis infectious in 1963 treated at home."  The Veteran did not report any residuals associated with hepatitis and the Veteran stated that he was in "good health."

The Board has reviewed the remaining evidence of record, to include the Veteran's statements; however, this evidence does not demonstrate any complaints or treatment for any residuals associated with infectious hepatitis incurred prior to ACDUTRA.  Aside from not being able to donate blood and limitations on playing sports, the Veteran has not reported any problems associated with hepatitis.  See Veteran's July 2010 statement.

Accordingly, and based on all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that the Veteran's infectious hepatitis preexisted ACDUTRA and was not aggravated by ACDUTRA.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.  

Service connection for infectious hepatitis is denied. 


REMAND

Service Connection for an Acquired Psychiatric Disorder

In a statement dated April 2010, the Veteran reported that in July 1966 he witnessed a collision of two aircrafts, causing a mid-air crash and the death of all personnel on board.  The Veteran maintains that as a result of this incident he suffers from PTSD.

The RO attempted to verify the Veteran's claimed in-service stressor and submitted a request to the Joint Services Records Research Center (JSSRC) via the Defense Personnel Records Information Retrieval System (DPRIS).  In their response, DPRIS noted that the Naval History & Heritage Command was closed from September 2010 through January 2011; therefore, DPRIS was unable to obtain the 1966 command history for USS Randolph.  DPRIS did review the June 15, 1966 to August 15, 1966 deck logs for the USS Randolph; however, these deck logs did not reveal a mid-air collision resulting in causalities.  
The Board finds that since the Naval History & Heritage Command was closed from September 2010 through January 2011, a second attempt should be made to obtain the command history for the USS Randolph.  Further, in a statement dated August 2011, the Veteran stated that he may have submitted incorrect dates of the in-service aircraft collision.  In his statement, the Veteran requested that all deck logs for his entire period of service from August 1965 to August 1967 should be obtained and reviewed.  The Board finds that additional development, to include the Naval History & Heritage Command history for the USS Randolph and all deck logs for the Veteran's entire period of service from August 1965 to August 1967 should be obtained and associated with the claims file.  

Then, if the in-service incident is substantially verified, the Veteran should be afforded a VA examination to assist in determining whether any diagnosed psychiatric disorder, to include currently diagnosed adjustment disorder, was incurred in or is related to service.  See McLendon v, 20 Vet. App. 79.

Accordingly, the issue of service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, is REMANDED for the following actions:

1.  The RO/AMC should submit a DPRIS request to the JSRRC to obtain the command history for the 
USS Randolph from the Naval History & Heritage Command.  The Veteran's deck logs from August 1965 to August 1967 for the USS Randolph should also be obtained and associated with the claims file.  

All attempts to fulfill this development should be documented in the claims file.  If, after continued efforts to obtain the records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and his representative of all actions taken. 

2.  Then, if the in-service incident is substantially verified, the Veteran should be afforded a VA examination to assist in determining the nature and etiology of any diagnosed psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.

The examiner should advance the following opinion:

For each diagnosed psychiatric disorder, is it as likely as not (i.e., probability of 50 percent or more) that any identified psychiatric disorder had its onset during service or is otherwise related to service? 

All relevant documents in the claims folders should be made available to the examiner.  The examination report should specifically state that such a review was conducted.  The examiner should provide a rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Then, readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


